Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because Figure 2 and Figure 5 illustrate exploded views, but the separated parts have not been embraced by a bracket. See 37 CFR 1.84(h)(1) which states “Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible.”
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “02” has been used to designate both a “left bearing” (see Figs. 5-6 and the second sentence of [0045], for example) and a “power interface” (see Figs. 2-3 and the second sentence of [0027], for example).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “03” has been used to designate both a “left turntable” (see Figs. 2-3 and the second sentence of [0027], for example) and a “power interface” (see Fig. 5-6 and para. [0045] and the first sentence of [0048], for example).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “04” has been used to designate both a “left fixed plate” (see Figs. 2-3 and the second sentence of [0027], for example) and a “gravity hammer” (see Figs. 5-6 and the second sentence of [0045], for example).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “06” has been used to designate both a “light plate” (see the last sentence of [0027], for example) and a “light board” (see the second sentence of [0027], for example). Examiner suggests using consistent terminology if this is referring to the same structure, in order to avoid confusion. “Light board” is used throughout the specification as “06” except for the one occurrence of “light plate” in the last sentence of [0027].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “07” has been used to designate both a “light housing” (see Fig. 2 and the second sentence of [0027], for example) and a “right cap” (see Fig. 3, Fig. 5-6, and the second sentence of [0045], for example).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “08” has been used to designate both a “motor” (see Figs. 2-3, and the second sentence of [0027], for example) and a “right gravity hammer” (see Figs. 5-6, and the second sentence of [0051], for example).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “09” has been used to designate both a “right bearing” (see Figs. 5-6 and the second sentence of [0045], for example) and a “right cap” (see Figs. 2-3 and the second sentence of [0027], for example).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both a “light housing” (see Figs. 5-6 and the second sentence of [0045], for example) and a “right turntable” (see Figs. 2-3 and the second sentence of [0027], for example).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both a “bearing” (see Figs. 2-3 and the second sentence of [0027], for example) and a “power switch” (see Figs. 5-6 and the second sentence of [0045], for example).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both a “battery” (see Figs. 5-6 and the second sentence of [0045], for example) and a “power switch” (see Figs. 2-3 and the second sentence of [0027], for example).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both a “gyroscope” (Fig. 2-3) and an “outer casing” (see Figs. 4-5, and see line 5 of [0045], the last sentence of [0046], the second sentence of [0049], the last sentence of [0054], the first sentence of [0059], and the first sentence of [0060]).  Examiner suggests amending the drawings and specification so that the outer casing is reference character --18-- (as it is labeled in Figs. 1-3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the instant case, line 1 recites “The present invention discloses…” which is a phrase that can be implied. Additionally, line 1 recites “comprising” which is legal phraseology often used in patent claims, which should be avoided. Examiner suggests amending line 1 of the Abstract, for example --A photo therapy body roller includes a rotatable outer casing…--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“balancing assembly attached to the light board” in claim 1. This has recited a generic placeholder “assembly” with a function of “balancing” but has not recited sufficient structure to perform a balancing function of the light board.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2 recites “a plurality of LEDs or light-emitting diodes” which is confusing because LEDs are light-emitting diodes, but the wording of the claim sounds as if these are alternatives. Examiner suggests --a plurality of light-emitting diodes (LEDs)--.
Claim 8, line 6 recites “the light housing” which lacks antecedent basis.
Claim 9, line 2 recites “a rotatory disk” and it is unclear whether this is a different structure than the previously recited “rotary disk.” If it is a separate structure, it is unclear what function this “rotatory disk” is performing, and how it is connected to the other structures.
Claim 10, line 2 recites “a gravity hammer” and this an unknown term. It is unclear what the phrase “gravity” is adding to the word “hammer.” Additionally, it is unclear what meaning of “hammer” is being used, as the part disclosed in Applicant’s specification appears to merely be a connection. Furthermore, although Applicant is entitled to act as their own lexicographer, the specification does not provide any special definition of the phrase “gravity hammer.” As such, the metes and bounds of what would be considered a “gravity hammer” are indefinite.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3, lines 1-2 recite “the rigid cylindrical body is a cylindrical outer casing or a spherical outer casing” and this fails to include all the limitations of the claim upon which it depends. If the rigid cylindrical body is “a spherical outer casing” then it is no longer a cylindrical outer casing, as required by claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (2015/0165238) in view of Black (2006/0183072).
Regarding claim 1, Slayton discloses a phototherapy body roller (Fig. 2, Fig. 5C, Fig. 6B; the energy source 160 can emit at least two forms of energy 170 including a 
Slayton does not specifically state the cylindrical body (150) is rigid.
Black teaches a related skin-massaging cylindrical roller (see the last line of the abstract and see Fig. 2) with a light board (support element 260, Fig. 2) supporting a plurality of light sources (light sources 250A, 250B, 250C, Fig. 2) that provide 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the cylindrical roller of Slayton to be made of a rigid transparent material such as hard plastic, pyrex, or glass, as taught by Black because this is shown to be a suitable material for applying massage to the skin while still allowing therapeutic light to pass through. Additionally, it is noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, the modified Slayton/Black device discloses wherein the rigid cylindrical body (150, as modified to be made of a rigid transparent material as taught by Black) is made of fully transparent material in order to allow light to pass through it (at least pyrex or glass are considered fully transparent, see the last sentence of [0016] of Black). 
Regarding claim 3, the modified Slayton/Black device discloses wherein the rigid cylindrical body (150, as modified to be made of a rigid transparent material as taught by Black) is a cylindrical outer casing (see Fig. 2, Fig. 5C, Fig. 6B of Slayton, the wall 151 of the roller 150 is a cylindrical outer casing). 

Regarding claim 5, the modified Slayton/Black device discloses wherein the light board (rectangular structure of 160) is attached to (via wiring, see lines 1-12 of [0076] of Slayton) a power supply unit (control module 110 and a “power supply” including a battery, see lines 5-12 of [0076] of Slayton) including a power switch (control module 110 includes various switches, see the last sentence of [0104] of Slayton and note that the control module 110 has a treatment start command 505, initiates programs via command 512, and has stop command 525, Fig. 25; see lines 1-6 of [0045] and see para. [0157]. These commands read on the broadest reasonable interpretation of a power switch because they will be starting/stopping the power of the energy source 160), a battery (“battery” see the penultimate sentence), and a control board (processor such as microcontrollers, microprocessors, field-programmable gate arrays, computer boards, and associated components, see the first sentence of [0104] of Slayton), wherein the control board is connected (operably) to the battery and the power switch through a conductive line (wiring, see lines 1-2 of [0076], these electrical components will be connected via conductive wire(s)). 
Regarding claim 7, the modified Slayton/Black device discloses wherein the balancing assembly (axle 124, Fig. 2, Fig. 5C, and Fig. 6B of Slayton) is mounted inside the rigid cylindrical body (see Fig. 2, Fig. 5C, and Fig. 6B of Slayton) and the light board (rectangular structure of 160) is fixedly mounted on the balancing assembly (see Fig. . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (2015/0165238) in view of Black (2006/0183072) as applied to claim 5 above, and further in view of Goldstein (2018/0008512).
Regarding claim 6, the modified Slayton/Black device is silent regarding wherein the power switch is a vibration switch, a skin touch switch or a pressure sensor switch. 
Goldstein teaches a related cylindrical therapeutic device for skin (see Fig. 3 and the first sentence of the abstract) that includes a power switch (switch 28, Fig. 3; “turning on/off” see the last sentence of [0050]) that may be a skin touch switch or a pressure sensor switch (tactile switch, or pressure-activated switch, see the penultimate sentence of [0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control module of Slayton/Black to include an on/off power switch that is a tactile switch or a pressure-activated switch as taught by Goldstein because this will provide an expected result of a simple mechanism to quickly turn the device on or off.
Claim 10, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Slayton et al. (2015/0165238) in view of Black (2006/0183072) as applied to claim 1 above, and further in view of Wettlaufer (2,307,554).
Regarding claim 10, the modified Slayton/Black device is silent regarding wherein the balancing assembly further includes a gravity hammer and a bearing, the 
Wettlaufer teaches a related hollow, cylindrical massage roller (Fig. 1) wherein the internal components (such as motor 11, Fig. 1) are mounted in a balanced manner such that the internal components would not rotate with the cylinder (housing 23, Fig. 1) during use (see col. 1, lines 48 through col. 2, line 4). The balancing assembly includes a gravity hammer (bracket 12 with legs 12a, Fig. 1; this bracket would be under the effect of gravity and it extends downwardly from an axle to support a device inside a roller. Thus, it appears to be substantially similar to the “gravity hammer” disclosed by Applicant, as best understood) and a bearing (bushing 28, Fig. 1), the gravity hammer (12, 12a) has a lower end (at the leg 12a, Fig. 1) and an upper end (the portion of bracket 12 that extends vertically from tube 16, Fig. 1); the lower end of the gravity hammer is a gravity end (it will experience gravity) and the upper end of the gravity hammer has a cylindrical surface (the upper end of 12 surrounds tube 16, and thus is also cylindrical, see Fig. 1, Fig. 3); further, the cylindrical surface of the upper end of the gravity hammer is fixedly mounted with a rotating surface of the bearing (see Fig. 1 and see col. 1, lines 48 through col. 2, line 4, the upper end of the bracket 12 is fixedly mounted with the bearing 28), and an outer surface of the bearing (28) is fixedly mounted with the rigid cylindrical body (the bearing 28 is attached to the housing 23 as 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balancing assembly of Slayton/Black to instead mount the light board with the balancing assembly as taught by Wettlaufer because this is a simple substitution of one known balancing assembly for another known balancing assembly, that will provide an expected result of mounting the light board inside the cylindrical roller in a manner where the roller housing will rotate relative to the internal components (see col. 2, lines 1-4 of Wettlaufer). Slayton suggests that the light board could be mounted in a manner where the cylindrical housing will rotate relative to the light board (see the penultimate sentence of [0053]), and it would be obvious to one of ordinary skill in the art to try alternative means to perform such a function.
Allowable Subject Matter
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venezia et al. (2018/0049941) discloses a related massage roller with therapeutic light. Chen et al. (2018/0037293) discloses a related rolling device with a gyroscope, motor, and a balancing assembly. Gordon (2017/0216136) discloses a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785